Citation Nr: 0410518	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-11 637	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for diabetes.  

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for gum disease.  

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for arthritis of the lumbar spine.  

4.  Whether new and material evidence has been received to reopen 
a claim for compensation under the provisions of 38 U.S.C.A. § 
1151 for sexual dysfunction due to Department of Veterans Affairs 
(VA) surgery performed in August 1987.  

5.  Entitlement to a compensable rating for residuals of a right 
tonsillectomy.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service in the Navy from July 1944 to March 
1950 and from April 1950 to March 1964.  He also had additional, 
unrecognized military service, in the Merchant Marines.  

This case comes to the Board of Veterans' Appeals (Board) from a 
January 2002 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  

The veteran was notified in March 1999 of a rating action that 
same month which had denied service connection for diabetes 
mellitus on the basis that it was neither incurred in nor caused 
by his military service. 

A March 2000 Board decision denied:  (1) service connection for a 
respiratory disorder secondary to mustard gas, (2) service 
connection for residuals (consisting of arthritis of the lumbar 
spine, a cervical disorder, gum infection, and hearing loss) of 
exposure to ionizing radiation, (3) compensation under 38 U.S.C. § 
1151 for sexual dysfunction due to VA surgery performed in August 
1987 on the basis that the claim was not well grounded, and (4) 
entitlement to a compensable disability evaluation for residuals 
of a right tonsillectomy.  

Motions for reconsideration of the Board's March 2000 decision, 
filed in November 2000 and January 2001, were denied in January 
2001 and March 2001, respectively.

An April 2003 RO rating action and supplemental statement of the 
case (SSOC) determined that the claims for service connection for 
arthritis of the lumbar spine and gum disease, allegedly due to 
in-service ionizing radiation exposure, were reopened-but denied 
on the merits.  It was also determined that new and material 
evidence had been submitted to reopen a claim for service 
connection for a cervical spine disorder-but it, too, was denied 
on the merits.  However, no petition to reopen that claim was 
addressed in the January 2002 rating action appealed and no notice 
of disagreement (NOD) was filed to the April 2003 decision 
concerning the cervical spine disorder.  So that claim, unlike the 
claim for the lumbar spine, is not before the Board.  38 C.F.R. § 
20.200 (2003).

The veteran was scheduled for a hearing before the Board in 
Washington, D.C., and he initially asked to reschedule it.  But 
when later contacted concerning this, he withdrew (canceled) his 
hearing request.  See 38 C.F.R. § 20.702(e) (2003).  See also 
report of contact dated March 30, 2004.


FINDINGS OF FACT

1.  An unappealed rating action of March 1999, of which the 
veteran was notified, denied service connection for diabetes.  

2.  The additional evidence received since that March 1999 rating 
decision is either cumulative or redundant of the evidence of 
record when that decision was made, or does not bear directly and 
substantially upon this claim, or is not so significant that it 
must be considered in order to fairly decide the merits of this 
claim.

3.  In March 2000, the Board denied the veteran's petition to 
reopen his previously denied claims for service connection for gum 
disease and arthritis of the lumbar spine as residuals of exposure 
to ionizing radiation while in service; the Board also denied his 
claim for compensation under 38 U.S.C. § 1151 for sexual 
dysfunction due to August 1987 VA surgery.  


4.  Some of the evidence received since that March 2000 Board 
decision is essentially duplicative of the evidence that was 
already on file; and the other evidence that is not duplicative is 
not so significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for gum 
disease and arthritis of the lumbar spine as residuals of in-
service exposure to ionizing radiation and entitlement to 
compensation under 38 U.S.C. § 1151 for sexual dysfunction due to 
VA surgery performed in August 1987.  

5.  The residuals of a right tonsillectomy do not cause any 
functional impairment.


CONCLUSIONS OF LAW

1.  The unappealed rating action of March 1999, which denied 
service connection for diabetes and of which the veteran was 
notified, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302(a), 20.1103 (2003).  

2.  New and material evidence has not been submitted since that 
decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2000 & 2003).

3.  The Board's March 2000 decision denying the petition to reopen 
the claims for service connection for gum disease and arthritis of 
the lumbar spine as residuals of in-service exposure to ionizing 
radiation, and entitlement to compensation under 38 U.S.C. § 1151 
for sexual dysfunction due to VA surgery performed in August 1987, 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1105 (2003).  

4.  New and material evidence has not been submitted since that 
Board decision to reopen these claims.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2000 & 2003).  

5.  The criteria are not met for a compensable rating for 
residuals of a right tonsillectomy.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, Diagnostic 
Code s 6516-6599 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA became effective on November 9, 2000.  It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and the implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of submitting 
a well-grounded claim and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. 
App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  See also Valiao v. Principi, 17 Vet. App. 229, 332 (2003) 
(implicitly holding that RO decisions and statements of the case 
may satisfy this requirement).  

In the present case, the VCAA took effect after the veteran had 
filed his claims in February 2000.  But the VCAA applies to 
claims, as here, filed prior to its November 9, 2000, effective 
date if VA had not decided the claim before that date.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
revisited the requirements imposed upon VA by the VCAA.  The Court 
held, among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Id. at 422.  

In this case, the veteran was provided the required VCAA notice by 
letter of October 2001, which was prior to the RO denial in 
January 2002.  This was in accordance with the holding in 
Pelegrini.  

With respect to the VCAA letter of October 2001, the veteran was 
requested to respond within 60 days.  Considering this in light of 
the VCAA, it must be noted that 38 C.F.R. § 3.159(b)(1) (2003) was 
recently invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 
2003).  The offending regulatory language suggested that an 
appellant must respond to a VCAA notice within 30 days (analogous 
to the 60 days in this case) and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5301(a).  
Thus, that regulatory provision was invalid because it was 
inconsistent with the statute.  

The PVA decision created some confusion about whether VA could 
actually decide claims prior to the expiration of the one-year 
statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to this, 
VA had issued implementing regulations that allowed VA to decide a 
claim 30 days after sending a VCAA notification letter, see 38 
C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 2297, 
the Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 5102 
and 5103, the provisions of law that deal with VA's duties to 
notify and assist claimants.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

In particular, the Act clarifies that VA may indeed make a 
decision on a claim before the expiration of the one-year VCAA 
notice period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that provision 
is November 9, 2000, the date of enactment of the VCAA.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(c)).  
The new law does not require VA to send a new notice to claimants.  
Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective retroactive to 
the date of the VCAA, they effectively overturn, or invalidate, 
the Federal Circuit's holding in PVA and, thus, preclude any 
possible due process violations, even if the veteran's appeal was 
ongoing during this change in the law.  Cf. Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Court also held in Pelegrini that that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2003) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  Id. 
at 422.  This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the precise language specified by 
the Pelegrini Court in its description of the "fourth element" of 
the VCAA notification requirement, the Board finds that the 
veteran was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  Moreover, in a recent 
precedent opinion of the VA General Counsel it was held that the 
language in Pelegrini stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, thus, 
not binding.  See VAOGC 1-2004 (Feb. 24, 2004) (the Court's 
statements in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter dictum and 
is not binding on VA).  The Board is bound by the precedent 
opinions of VA's General Counsel, as chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c).

Here, the veteran's service medical records (SMRs) have been 
obtained and efforts made to document his military service in the 
Merchant Marines, including his presence in the Republic of 
Vietnam while in the Merchant Marines.  His VA outpatient 
treatment (VAOPT) records also are on file and he has previously 
undergone VA medical examinations concerning his claims for 
service connection and compensation under 38 U.S.C. § 1151.  He 
cancelled his scheduled Board hearing.  Also, in his June 2003 
statement in support of claim, VA Form 21-4138, he indicated he 
could not add to any of the claims on appeal.  The more recent 
statements and correspondence from him and his representative do 
not make reference to or otherwise mention any additional 
treatment from other sources (e.g., private or non-VA, etc.).  
Accordingly, no further development is required to comply with the 
VCAA or the implementing regulations.  And he is not prejudiced by 
the Board deciding the appeal without first remanding the case to 
the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Reopening Previously Denied Unappealed Claims

For service connection to be granted for any disability, it is 
required that the facts, as shown by the evidence, establish that 
a particular injury or disease resulting in chronic disability was 
incurred in service or, if pre- existing service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Furthermore, with chronic disease shown as such in service so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  Continuity of symptomatology 
is required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.; See, too, 
Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Certain conditions, such as diabetes and arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within 1 year after service.  This presumption 
is rebuttable by probative evidence to the contrary, however.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

An unappealed RO rating action of March 1999, of which the veteran 
was notified, denied service connection for diabetes.  In March 
2000, the Board denied his petition to reopen his previously 
denied claims for service connection for gum disease and arthritis 
of the lumbar spine as residuals of in-service exposure to 
ionizing radiation.  The Board also denied his claim for 
compensation under 38 U.S.C. § 1151 for sexual dysfunction due to 
August 1987 VA surgery on the basis that the claim was not well 
grounded.  Those adjudications, when not timely appealed, became 
final and binding on him based on the evidence then of record.  38 
U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1100, 20.1103, 20.1105 (2003).  Moreover, this, in 
turn, means there must be new and material evidence since those 
decisions to reopen these claims and warrant further consideration 
of them on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

As to the denial of compensation under 38 U.S.C. § 1151 for sexual 
dysfunction due to August 1987 VA surgery on the basis that the 
claim was not well grounded, Section 7(b)(2) of the VCAA provides 
that "[a] denial or dismissal ... of a claim for benefits ... that 
(A) became final during the period beginning on July 14, 1999, and 
ending on the date of enactment of this Act [November 9, 2000]; 
and (B) was issued by [VA or any court] because the claim was not 
well grounded (as that term was used in section 5107(a) of title 
38, United States Code, as in effect during that period) shall, 
under section 7(b)(1) "upon the request of the claimant or on 
[VA's] own motion, order the claim readjudicated under chapter 51 
of such title, as amended by this Act, as if the denial or 
dismissal had not been made."  However, Section 7(b)(3) sets a 
time limit for such readjudications, stating that "[a] claim may 
not be readjudicated under this subsection unless such a request 
for readjudication is filed by the claimant, or a motion is made 
by [VA], not later than 2 years after the date of enactment of 
this [the VCAA] Act."  

Since the VCAA was enacted on November 9, 2000, the last date upon 
which either a claimant or VA could move to readjudicate a claim 
denied or dismissed as not well grounded, under the prior version 
of 38 U.S.C. § 5107(a), was November 9, 2002.  Here, prior to 
November 9, 2002, neither the claimant nor VA moved to have the 
prior March 2000 Board decision denying the claim for compensation 
under 38 U.S.C. § 1151 readjudicated.  Accordingly, that denial is 
final and new and material evidence is required to reopen this 
claim.  

Although the April 2003 SSOC determined that new and material 
evidence had been submitted to reopen the claims for service 
connection for gum disease and arthritis of the lumbar, claimed as 
due to in-service ionizing radiation exposure, the Board still 
must determine whether new and material evidence has been 
submitted since the RO's March 1999 and the Board's March 2000 
decisions, before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach the 
underlying claims to adjudicate them de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Following issuance of the Hodge ruling, the Court articulated a 
three-step analysis for adjudicating claims based on new and 
material evidence:  first, VA must determine whether new and 
material evidence has been submitted according to the requirements 
of 38 C.F.R. § 3.156(a); second, if new and material evidence has 
been submitted, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence and presuming its 
credibility, the claim is well grounded pursuant to 38 U.S.C. § 
5107(a); and third, if the claim is well grounded, VA may proceed 
to evaluate the merits of the claim after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  See Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 12 
Vet. App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the Board 
need only consider whether new and material evidence has been 
submitted to reopen the claims for service connection and, if so, 
the Board then may proceed directly to adjudicate them on the full 
merits if VA has fully complied with all notification and 
assistance to the veteran that is mandated by the VCAA so that he 
is not prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Fossie v. West, 12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, only apply to 
applications to reopen that were received on or after August 29, 
2001.  Here, the veteran's petition to reopen the claims for 
service connection was received prior to that cutoff date.  
Therefore, the amended version of 38 C.F.R. § 3.156(a), providing 
a new definition of new and material evidence, does not apply to 
the current appeal.  

According to the old version of 38 C.F.R. § 3.156(a), new and 
material evidence means evidence not previously submitted that 
bears directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Materiality 
contemplates evidence that "tend[s] to prove the merits of the 
claim as to each essential element that was a specified basis for 
that last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  When determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


Diabetes

Here, the March 1999 RO denial of service connection for diabetes 
noted that the earliest evidence of diabetes was in 1987 and was 
not shown to have occurred in or been caused by military service.  
That decision also noted that certain diseases associated with 
exposure to herbicides warranted presumptive service connection.  
But the only medical evidence received since that March 1999 
rating decision is VAOPT records from 2001 showing continued 
treatment for diabetes.  This additional evidence does not, 
however, indicate or suggest that the diabetes began during 
service or is otherwise related to the veteran's military service.  
See, e.g., Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the veteran's 
service and the disability . . .").  Also found at Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

The January 2002 rating decision appealed indicates the veteran is 
now claiming service connection for diabetes as due to exposure to 
herbicides (Agent Orange) in Vietnam.  The RO's decision also 
indicates that a report obtained from the National Personnel 
Records Center (NPRC), a military records repository, shows the 
veteran was in Vietnam for several days in each of the following 
months:  July 1958, March 1960, April 1960, May 1960, and June 
1960.  But these dates precede the dates of the Vietnam Era.  The 
veteran was discharged from the Navy in 1964 and thereafter served 
in the Merchant Marines from July 4, 1965, to August 15, 1973.  
And records obtained from the Merchant Marines show that a ship he 
was aboard was in the Vietnam waters on November 29, 1968, and on 
April 16, 1970.  But there is no indication that he disembarked 
and actually set foot in Vietnam.  Thus, the presumption relating 
to herbicide exposure is inapplicable and, because of this, the RO 
denied service connection for diabetes on both direct and 
presumptive bases.

As support for his claim for diabetes, the veteran relies on his 
mere presence in the Republic of Vietnam as grounds for granting 
service connection for this condition, on the premise that it is 
presumptively due to exposure to herbicides.

Previously, under 38 U.S.C. § 1116(a)(3) and 38 C.F.R. § 
3.307(a)(6)(iii), 
in-service exposure to Agent Orange was presumed only in cases in 
which a veteran had a disease that was presumptively service 
connected.  If none of the disorders for which service connection 
was claimed was a presumptive disorder, then in-service herbicidal 
exposure was not presumed.  See Chase v. West, 13 Vet. App. 413, 
415 (2000) (citing McCartt v. West, 12 Vet. App. 164, 168 (1999)).  
But this was changed by Section 201(c) of the Veterans Education 
and Benefits Expansion Act of 2001, which effectively reversed the 
decision in McCartt v. West, 12 Vet. App. 164 (1999) and provides 
for a presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era.

38 U.S.C.A. § 1116(a) provides for presumptive service connection 
on the basis of herbicide exposure for diseases specified in 38 
U.S.C.A. § 1116(a)(2), which manifested to a degree of 10 percent 
within a specified period, in a veteran who, during active 
military, naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on May 
7, 1975.

Pursuant to 38 U.S.C.A. § 1116(a)(2)(H) (West Supp. 2002), 38 
C.F.R. § 3.309(e) (2003) provides that Type II diabetes mellitus 
is a disease presumptively due to 
in-service exposure to herbicides.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of Sec. 3.307(a)(6) are met 
even though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 
Sec. 3.307(d) are also satisfied.  

In turn, 38 C.F.R. § 3.307(a)(6)(i) (citing 38 U.S.C. § 1116(a)(4) 
as authority) provides that: 

For the purposes of this section, the term "herbicide agent" means 
a chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, ... 

Further, 38 C.F.R. § 3.307(a)(6)(iii) (citing 38 U.S.C. §§ 501(a) 
and 1116(a)(3) as authority) provides that:

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 and has a disease 
listed at Sec. 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not exposed 
to any such agent during that service.  The last date on which 
such a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she served 
in the Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam"' includes service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  

Here, though, the veteran's verified dates when he was in the 
Republic of Vietnam during his period of active duty in the Navy 
are not later than 1960 (so not during the Vietnam Era that began 
on January 9, 1962, and ended on May 7, 1975).  In other words, 
his verified presence in Vietnam during his active duty in the 
Navy is not qualifying for the purpose of presumptive service 
connection for diabetes as due to herbicidal exposure in Vietnam.  

There also is the matter of his later service, however, in the 
Merchant Marines.  He says that he was in Vietnam while in the 
Merchant Marines and, as proof, has submitted documents confirming 
he was awarded the Vietnam Service Bar and Medal for his Merchant 
Marines service in Vietnam.  A December 1962 document reflects 
that this was for his service in the U.S. Merchant Marines between 
July 4, 1965, and August 15, 1975, in waters adjacent to Vietnam.  
Also, he has submitted photographs that he insists confirm his 
actual presence on land in Vietnam and not merely in the waters 
adjacent to Vietnam.  And, he submitted an April 1974 document 
indicating that, when he retired from the Merchant Marines in 
1974, he was transferred to the retired list of the U.S. Naval 
Reserves.  

Nevertheless, other than two exceptions not relevant to this 
particular case (see 38 C.F.R. § 3.7(x)(14) and (15) for World War 
II service), service in the Merchant Marines is not active duty 
within the meaning of the statutes and regulations governing 
awards of service connection for diabetes based on exposure to 
herbicides in the Republic of Vietnam.  Accordingly, the recent 
statutory and regulatory changes with respect to in-service 
herbicidal exposure and claims for service connection for diabetes 
are not liberalizing for the purpose of establishing a new basis 
for a claim for service connection for diabetes or to reopen the 
previously denied claim for service connection for this disorder.  
Generally see Spencer v. Brown, 4 Vet. App. 283, 288 - 89 (1993); 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  


Gum Disease and Arthritis of the Lumbar Spine

Service connection can be accomplished in three different ways for 
disability that is allegedly due to radiation exposure in service.  
First, according to 38 U.S.C.A. § 1112(c)(2) (West 2002) and 38 
C.F.R. § 3.309(d)(2) (2003), there are types of cancer that will 
be presumptively service connected if the veteran was a 
"radiation-exposed veteran" who engaged in "radiation-risk 
activity."  38 U.S.C.A. § 1112(c)(4)(A) and (B).  Second, direct 
service connection is possible under 38 C.F.R. § 3.303(d) 
(provided that certain conditions specified therein, pertaining to 
radiation exposure, are met) with the procedural advantages 
provided in 38 C.F.R. § 3.311 if the condition is a "radiogenic" 
disease listed at 38 C.F.R. § 3.311(b)(2)(i) through (xxiv).  Gum 
disease and arthritis of the lumbar spine are not listed at 38 
U.S.C.A. § 1112(c)(2) (West 2002) and 38 C.F.R. § 3.309(d)(2) 
(2003) as cancers presumptively due to radiation-risk activity and 
are not listed at 38 C.F.R. § 3.311(b)(2), either, as radiogenic 
diseases.  Third, direct service connection can be established by 
showing that the disease was incurred during or aggravated by 
service, which includes the difficult burden of tracing causation 
to a condition or event during service.  Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996) (citing Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994)) and Hilkert v. West, 11 Vet. App. 284, 289 
(1998).  

As to the third method, in March 2000 the Board acknowledged the 
documentation of the veteran's in-service radiation exposure, but 
the Board ultimately determined that since only cancers were 
entitled to presumptive service connection under 38 U.S.C.A. § 
1112(c)(2) and 38 C.F.R. §§ 3.303(d), 3.309(d)(2), service 
connection was not warranted under those provisions.  Also, the 
Board held that there was no medical opinion suggesting these 
disorders were causally or etiologically related to in-service 
radiation exposure, which would otherwise warrant service 
connection under the third method.  Ramey and Hilkert, supra.


The additional evidence received since the Board's March 2000 
decision likewise does not contain any competent medical evidence 
linking the veteran's gum disease or arthritis of the lumbar spine 
to his in-service radiation exposure.  And while he has also 
pointed out that he sustained a back injury in September 1961, 
during service, X-rays at the time of that incident were negative 
and, thus, do not suggest that he developed traumatic arthritis as 
a residual of that trauma.  See, e.g., Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability . . 
.").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 
136 F.3d 1304, 1308 (Fed. Cir. 1998).

Accordingly, the additional evidence received since the Board's 
prior decision in March 2000 is not new and material and, 
therefore, insufficient to reopen the claims for service 
connection for gum disease and arthritis of the lumbar spine.

Compensation Under 38 U.S.C.A. § 1151 for Sexual Dysfunction due 
to August 1987 VA Surgery

The veteran filed his original claim for compensation under 38 
U.S.C.A. § 1151 prior to October 1997.  And at the time of the 
Board's March 2000 decision he was not required to show fault or 
negligence on the part of the VA in his medical care and 
treatment.  See Jimison v. West, 13 Vet. App. 75 (1999).  The 
statute has since been amended to incorporate a fault requirement.  
See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (codified in 38 
U.S.C. § 1151).  But even in that March 2000 decision, this 
distinction between the two different burdens of proof was 
inconsequential because the Board ultimately determined, 
regardless, that the only evidence suggesting the veteran's 
impotence (i.e., sexual dysfunction) was due to his VA surgery was 
his own unsubstantiated lay opinion.  And that, alone, did not 
suffice.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).


Accordingly, new and material evidence is required to reopen this 
claim.  Generally see Spencer v. Brown, 4 Vet. App. 283, 286-87 
(1993); aff'd. 17 F.3d 368 (Fed. Cir. 1994), and Routen v. West, 
142 F.3d 1434 (Fed.Cir. 1998) and Boggs v. West, 11 Vet. App. 334, 
342-43 (1998). 

The March 2000 Board decision noted a January 1998 VAOPT record 
showing the veteran related having had impotence since his August 
1987 VA right inguinal herniorrhaphy, and that after a current 
examination the assessment was impotence of questionable etiology.  
A VA examination in February 1997 yielded a diagnosis of organic 
impotence and the examiner indicated that the cause of the 
impotence was multifactorial-including hypertension, stroke, back, 
age and medication.  The examiner went on to indicate that the 
hernia repair was not associated with the impotence.  The veteran 
had no countervailing medical evidence to refute the professional 
medical opinion of that doctor.  And the veteran still does not.

The additional evidence received since the Board's March 2000 
decision does not contain any competent medical evidence as to the 
etiology of the veteran's impotence and, in particular, causally 
relating it to his surgery at a VA facility in August 1987.  The 
only evidence of this comes from him, personally.  And just as 
when the Board previously denied this claim, his lay opinion is 
insufficient to establish this cause-and-effect relationship 
between his VA surgery and later diagnosed impotence.  See 
Espiritu, 2 Vet. App. at 494-95 and Stadin v. Brown, 8 Vet. App. 
280, 284 (1995).  So, the evidence submitted since the Board's 
prior decision is not new and material and, therefore, 
insufficient to reopen this claim.


Rating for the Residuals of the Right Tonsillectomy

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule)-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most recent 
examination is not necessarily and always controlling; rather, 
consideration is given not only to the evidence as a whole but to 
both the recency and adequacy of examinations.  Powell v. West, 13 
Vet. App. 31, 35 (1999).  

As noted previously in the March 2000 Board decision, there is no 
Diagnostic Code for evaluating tonsillitis or residuals of a 
tonsillectomy.  Under 38 C.F.R. § 4.20 (2003), however, it is 
permissible to rate an unlisted condition as if it were a closely 
related disease or injury, when the functions affected, the 
anatomical localization, and symptomatology are closely analogous.  
See Lendenmann v. Principi, 3 Vet. App. 345, 351 (1992) 
(permitting analogous ratings on the basis of etiology rather than 
symptoms).  Analogous ratings may be accomplished under 38 C.F.R. 
§ 4.27 by 'built-up' with the first 2 digits being from the part 
of the schedule most closely identifying the bodily part or system 
and, followed by a hyphen, the last 2 digits being '99' to signify 
rating as an unlisted condition.  Generally see Archer v. 
Principi, 3 Vet. App. 433 (1992). 

The Board finds that the use of Diagnostic Code 6516, chronic 
laryngitis, for rating the service-connected right tonsillectomy 
is appropriate because the functions affected, anatomical 
localization, and symptomatology are closely analogous.  

According to Diagnostic Code 6516, a 10 percent evaluation is for 
assignment by analogy to a tonsillectomy with hoarseness, with 
inflammation of cords or mucous membranes, and a 30 percent 
evaluation is for assignment with findings of hoarseness, with 
thickening or nodules of cords, polyps, submucosis infiltration, 
or premalignant changes on biopsy.  38 C.F.R. § 4.97, Diagnostic 
Code 6516-6599.  

During a VA examination in August 2001, the veteran complained of 
having had hoarseness and dysphagia (difficulty swallowing) since 
his tonsillectomy.  He stated that his hoarseness would come and 
go and was mostly the result of overusing his voice.  He said 
that, after resting, his voice would return.  On objective 
clinical examination, his right tonsil was absent (from the 
surgical removal of it), but his left tonsil was present and 1+.  
The left tonsil was not inflamed and was non-obstructive.  
Fiberoptic visualization revealed some bowing in the vocal folds 
with some incomplete closure in the medial aspect, but both vocal 
folds were mobile and there was no evidence of reflux disease, 
mass lesions or ulcerations.  The resulting diagnosis indicated 
there was evidence of "presbylarynx," which was most likely the 
cause of the veteran's hoarseness, and that it was unlikely to be 
the result of his past tonsillectomy.

These findings and diagnosis of presbylarnyx are consistent with 
the notation of this condition in a VAOPT record dated in March 
2001.  Also, the report of a VAOPT consultation in October 2001, 
for a complaint of food becoming stuck in the veteran's throat, 
shows that on examination he had good laryngeal elevation on 
verbal cue.  After taking thin barium there was premature spillage 
with consistent penetration that cleared spontaneously secondary 
to intralaryngeal pressure.  A chin tuck maneuver did not 
eliminate the penetration but did reduce the amount of it and made 
it less consistent.  The diagnostic impression was consistent 
penetration, which cleared spontaneously, with thin liquid and 
chin tuck maneuver helping to reduce the amount of penetration.  

These records show the cause of the veteran's complaints of 
hoarseness and difficulty swallowing is his presbylarnyx, which is 
not related to or otherwise part and parcel of the service-
connected residuals of his right tonsillectomy.  In fact, the 
residuals of the right tonsillectomy are not shown to be 
productive of any functional disability at all.  Thus, a 
compensable evaluation is not warranted because the impairment 
attributable to the presbylarnyx, which is not service connected, 
cannot in turn be used to increase the rating for the residuals of 
the right tonsillectomy.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for this service-connected disorder under 
the provisions of 38 C.F.R. § 3.321(b)(1).  He has not been 
frequently hospitalized on account of it, and it has not caused 
marked interference with his employment, i.e., beyond that 
contemplated by his assigned rating, or otherwise rendered 
impractical the application of the regular schedular standards.  
Consequently, the Board does not have to remand this case to the 
RO for further consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The petitions to reopen the claims for service connection for 
diabetes, gum disease, and arthritis of the lumbar spine, and for 
compensation under the provisions of 38 U.S.C.A. § 1151 for sexual 
dysfunction due to VA surgery performed in August 1987, are 
denied.  

The claim for a compensable rating for residuals of the right 
tonsillectomy also is denied.  


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



